Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This employment agreement (the “Agreement”) is made as of the 15th day of
February, 2006 by and between William A. Marshall (hereinafter referred to as
the “Employee”) and Authentidate Holding Corp., a Delaware corporation.

 

WITNESSETH:

 

WHEREAS, Authentidate Holding Corp.  and its subsidiaries (the “Company”) are
engaged in the business of the manufacture and distribution of computers and
document imaging systems, providing Internet and software-based document
authentication services and related business enterprises; and

 

WHEREAS, the Company desires to employ the Employee for the purpose of securing
for the Company the experience, ability and services of the Employee; and

 

WHEREAS, the Employee desires to accept employment with the Company effective
February 15, 2006 pursuant to the terms and conditions herein set forth,
superseding all prior oral and written employment agreements and term sheets and
letters between the Company, its subsidiaries and/or predecessors and Employee.

 

NOW, THEREFORE, it is mutually agreed by and between the parties hereto as
follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1           Accrued Compensation.  “Accrued Compensation” shall mean an amount
which shall include all amounts earned or accrued through the “Termination Date”
(as defined below) but not paid as of the Termination Date, including (i) Base
Salary, (ii) reimbursement for business expenses incurred by the Employee on
behalf of the Company, pursuant to the Company’s

 

1

--------------------------------------------------------------------------------


 

expense reimbursement policy in effect at such time, (iii) vacation pay and
discretionary time per Company Policy, and (iv) bonuses and incentive
compensation earned and accrued prior to the Termination Date (as determined in
good faith by the Board of Directors).

 

1.2           Cause. “Cause” shall mean: (i) willful disobedience by the
Employee of a reasonable, material and lawful instruction of the Chief Executive
Officer or Board of Directors of the Company consistent with the duties and
functions of Employee’s position; (ii) conviction of the Employee of any
misdemeanor involving fraud or embezzlement or similar crime, or any felony;
(iii) fraud, gross negligence or willful misconduct in the performance of any
material duties to the Company; or (iv) excessive absences from work, other than
for illness or Disability; provided that the Company shall not have the right to
terminate the employment of Employee pursuant to the foregoing clauses (i),
(iii) or (iv) above unless written notice specifying such breach shall have been
given to the Employee and, in the case of breach which is capable of being
cured, the Employee shall have failed to cure such breach within thirty (30)
days after his receipt of such notice.

 

1.3           Change in Control.  “Change in Control” shall mean any of the
following events:

 

a.             (i) An acquisition (other than directly from the Company) of any
voting securities of the Company (the “Voting Securities”) by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)) immediately after which such
Person has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated
under the 1934 Act) of twenty percent (20%) or more of the combined voting power
of the Company’s then outstanding Voting Securities; provided, however, that in
determining whether a Change in Control has occurred, Voting Securities which
are

 

2

--------------------------------------------------------------------------------


 

acquired in a “Non-Control Acquisition” (as defined below) shall not constitute
an acquisition which would cause a Change in Control. A “Non-Control
Acquisition” shall mean an acquisition by (1) an employee benefit plan (or a
trust forming a part thereof) maintained by (x) the Company or (y) any
corporation or other Person of which a majority of its voting power or its
equity securities or equity interest is owned directly or indirectly by the
Company (a “Subsidiary”), or (2) the Company or any Subsidiary.

 

(ii)  Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because a Person (the “Subject Person”) gained Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur.

 

b.             The individuals who, as of the date this Agreement is approved by
the Board, are members of the Board (the “Incumbent Board”), cease for any
reason to constitute at least two-thirds of the Board; provided, however, that
if the election, or nomination for election by the Company’s stockholders, of
any new director was approved by a vote of at least two-thirds of the Incumbent
Board, such new director shall, for purposes of this Agreement, be considered
and defined as a member of the Incumbent Board; and provided, further, that no
individual shall be

 

3

--------------------------------------------------------------------------------


 

considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual “Election Contest” (as described in
Rule 14a-11 promulgated under the 1934 Act) or other solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”);
or

 

c.             Approval by stockholders of the Company of:

 

(i)            A merger, consolidation or reorganization involving the Company,
unless: (1) the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least sixty percent
(60%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization, (2) the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization constitute at least two-thirds of the members of
the board of directors of the Surviving Corporation, and (3) no Person (other
than the Company, any Subsidiary, any employee benefit plan (or any trust
forming a part thereof) maintained by the Company, the Surviving Corporation or
any Subsidiary) becomes Beneficial Owner of twenty percent (20%) or more of the
combined voting power of the Surviving Corporation’s then outstanding voting
securities as a result of such merger, consolidation or reorganization, a
transaction described in clauses (1) through (3) shall herein be referred to as
a “Non-Control Transaction”; or

 

4

--------------------------------------------------------------------------------


 

(ii)           An agreement for the sale or other disposition of all or
substantially all of the assets of the Company, to any Person, other than a
transfer to a Subsidiary, in one transaction or a series of related
transactions; or

 

(iii)          The stockholders of the Company approve any plan or proposal for
the liquidation or dissolution of the Company.

 

1.4           Continuation Benefits.  “Continuation Benefits” shall be the
continuation of the Benefits, as defined in Section 5.1, for the period from the
Termination Date to end of the month in which the final Severance Payment (as
defined below) installment is payable (the “Continuation Period”), at the
Company’s expense, less any normal payroll deductions, on behalf of the Employee
and his dependents; provided, however, if any of the Benefits required to be
provided by the Company during the Continuation Period under the Company’s
benefit plans are, pursuant to the terms of such plans, not available to
non-employees of the Company, the Company, at its sole cost and expense, less
any normal payroll deductions, shall be required to provide such benefits as
shall be reasonably available and substantially similar to the benefits provided
to employees of the Company.  The Company’s obligation hereunder with respect to
the foregoing benefits shall also be limited to the extent that if the Employee
obtains such benefits pursuant to a subsequent employer’s benefit plan, the
Company may reduce the coverage of any benefits it is required to provide the
Employee hereunder as long as the aggregate coverage and benefits of the
combined benefit plans is no less favorable to the Employee than the coverage
and benefits required to be provided hereunder. This definition of Continuation
Benefits shall not be interpreted so as to limit any benefits to which the
Employee, his dependents or beneficiaries may be entitled under any of the
Company’s employee benefit plans, programs or practices following

 

5

--------------------------------------------------------------------------------


 

the Employee’s termination of employment, including, without limitation, retiree
medical and life insurance benefits.

 

1.5           Disability. “Disability” shall mean a physical or mental infirmity
which impairs the Employee’s ability to substantially perform his duties with
the Company for a period of ninety consecutive days, and the Employee has not
returned to his full time employment prior to the Termination Date as stated in
the “Notice of Termination” (as defined below).

 

1.6           Good Reason. “Good Reason” shall mean without the written consent
of the Employee: (A) a material adverse breach of any provision of this
Agreement by the Company; (B) failure by the Company to pay when due any
compensation or material benefit to the Employee; (C) failure by the Company to
maintain the Employee in the positions referred to in Section 2.1 of this
Agreement; (D) the relocation of the principal office of the Company or the
Employee’s principal place of employment without the Employee’s consent, to a
location other than within a 30 mile radius from its current location; 
(E) assignment to the Employee of any duties materially and adversely
inconsistent with the Employee’s positions, authority, duties, responsibilities,
powers, functions, reporting relationship or title as contemplated by
Section 2.1 of this Agreement or any other action by the Company that results in
a material diminution of such positions, authority, duties, responsibilities,
powers, functions, reporting relationship or title; or (F) a reduction in the
Employee’s Base Salary or target bonus percentage, or any material reduction in
benefits below that which is required by this Agreement; and provided further,
however, that the Employee agrees not to terminate his employment for Good
Reason pursuant to clauses (A) through (F) unless (i) the Employee has given the
Company at least 30 days’ prior written notice of his intent to terminate his
employment for Good Reason, which notice shall

 

6

--------------------------------------------------------------------------------


 

specify the facts and circumstances constituting Good Reason; and (ii) the
Company has not remedied such facts and circumstances constituting Good Reason
to the reasonable and good faith satisfaction of the Employee within a 30-day
period after receipt of such notice.

 

1.7           Notice of Termination.  “Notice of Termination” shall mean a
written notice from the Company, or the Employee, of termination of the
Employee’s employment which indicates the specific termination provision in this
Agreement relied upon, if any, and which sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Employee’s employment under the provision so indicated.

 

1.8           Severance Payment.  “Severance Payment” shall mean an amount equal
to the sum of 12 months of the Employee’s Base Salary in effect on the
Termination Date (if Base Salary has been reduced then the Severance Payment
shall be based on the highest Base Salary paid to the Employee). The Severance
Payment shall be payable as provided in Section 9.  For purposes of computing
the Severance Payment, Base Salary shall include any automatic increases to Base
Salary to which the Employee would have been entitled had this Agreement not
been terminated.

 

1.9           Termination Date. Termination Date shall mean (i) in the case of
the Employee’s death, his date of death; (ii) in the case of Good Reason, 30
days from the date the Notice of Termination is given to the Company, provided
the Company has not remedied such facts and circumstances constituting Good
Reason to the reasonable and good faith satisfaction of the Employee; and
(iii) in all other cases, the date specified in the Notice of Termination;
provided, however, (A) if the Employee’s employment is terminated by the Company
pursuant to Section 9.1(c), the date specified in the Notice of Termination
shall be at least 60 days from the date the Notice of Termination is given to
the Employee and (ii) that in the case of Disability, the

 

7

--------------------------------------------------------------------------------


 

Employee shall not have returned to the full-time performance of his duties
during such period of at least 30 days.

 

ARTICLE II

 

EMPLOYMENT

 

2.1  Subject to and upon the terms and conditions of this Agreement, the Company
hereby employs the Employee, and the Employee hereby accepts such employment, in
the capacity of Chief Financial Officer and Treasurer.

 

ARTICLE III

 

DUTIES

 

3.1           The Employee shall, during the term of his employment with the
Company, and subject to the direction and control of the Board, report directly
to the Chief Executive Officer of the Company and shall exercise such authority,
perform such executive duties and functions and discharge such responsibilities
as are reasonably associated with his position or as may be reasonably assigned
or delegated to him from time to time by the Chief Executive Officer or the
Board, consistent with his position as Chief Financial Officer and Treasurer. 
Employee shall perform, in conjunction with the Company’s executive management,
to the best of his ability the following services and duties for the Company and
its subsidiary corporations (by way of example, and not by way of limitation):

 

(i)            Those duties attendant to the executive position with the Company
for which he was hired or appointed;

 

(ii)           Oversee the management of the Company’s cash and investments in
accordance with Board of Director guidelines;

 

8

--------------------------------------------------------------------------------


 

(iii)          Oversee the establishment and implementation of current and long
range financial plans, objectives and policies, subject to the approval of the
CEO and Board of Directors;

 

(iv)          Oversee the management of the Company’s accounting staff;

 

(v)           Oversee the preparation and filing of all SEC related reports and
registration statements as well as all federal and state tax returns;

 

(vi)          Participate in the raising of capital either through public or
private equity transactions or through debt;

 

(vii)         Participate with executive management and the Board in the
planning and execution of the Company’s business plan;

 

(viii)        Assist in the planning and negotiations of all acquisitions and
dispositions of business units;

 

(ix)           Promote the relationships of the Company and its subsidiaries
with their respective employees, customers, suppliers, shareholders, analysts,
market makers, fund managers and others in the business community; and

 

(x)            Oversee the preparation of the consolidated financial statements
of the Company and its subsidiaries and divisions.

 

3.2           During the term of this Agreement and excluding periods of
vacation and sick leave to which the Employee is entitled, the Employee agrees
to devote substantially all of his business time and attention to the affairs of
the Company and, to the extent necessary to discharge the responsibilities
assigned hereunder, use his best efforts in the performance of his duties for
the Company and any subsidiary corporation of the Company.  During the term of
this Agreement the Employee may, so long as it does not materially interfere
with his duties hereunder: (i) subject to

 

9

--------------------------------------------------------------------------------


 

Article VII hereof, serve on the board of directors (or equivalent bodies) of
civic, non-profit, or charitable organizations or entities unaffiliated with the
Company, (ii) deliver lectures or otherwise participate in speaking engagements,
and (iii) manage his personal investments and affairs.

 

3.3           Employee shall be based out of the Company’s principal office,
currently located in Berkeley Heights, New Jersey, and undertake travel to the
Company’s operational offices, and such other occasional travel within or
outside the United States as is or may be reasonably necessary in the interests
of the Company.  All such travel shall be at the sole cost and expense of the
Company and all airplane travel shall be in accordance with the Company’s policy
for executive officers.

 

ARTICLE IV

 

COMPENSATION

 

4.1           During the term of this Agreement, Employee shall be compensated
at the rate of $260,000 per annum, subject to such increases to be determined by
the Board, or if the Board so designates, the Compensation Committee, in its
discretion, at the commencement of each of the Company’s fiscal years,
commencing with the fiscal year beginning July 1, 2007, during the term of this
Agreement (the “Base Salary”).  Base Salary shall be paid to the Employee in
regular installments on each of the Company’s regular pay dates for executives,
but no less frequently than monthly.

 

4.2           Employee shall be eligible to receive a bonus (the “Bonus”) in the
discretion of the Board, or if the Board so designates, the Compensation
Committee of the Board, targeted at 50% of Employee’s Base Salary, based on the
annual performance of the Company, except that the

 

10

--------------------------------------------------------------------------------


 

Bonus for the fiscal year ending June 30, 2006 shall be guaranteed on a pro rata
basis, based on the Commencement Date (defined below).  Thereafter, Employee
will have an opportunity to earn a target Bonus of 50% of Employee’s Base Salary
for each fiscal year of employment based on Employee’s achievement of revenue
and income targets and other key objectives established at the commencement of
each fiscal year by the Chief Executive Officer and the Board, or if the Board
so designates, the Compensation Committee of the Board, and reasonably
acceptable to the Employee.  The Board shall exercise good faith efforts to
determine the annual targets and objectives within ninety (90) days after the
beginning of the applicable fiscal year.

 

4.3           Unless this Agreement is sooner terminated, all Bonuses shall be
paid to the Employee on the earlier to occur of (x) the first pay period after
the filing of the Company’s report on Form 10-K with the Securities and Exchange
Commission or (y) at such time as the amount of the Bonus for such period can
reasonably be audited by the Company’s independent accountants.  The Company
shall deduct from Employee’s compensation all federal, state, and local taxes
which it may now or may hereafter be required to deduct under applicable law.

 

4.4           Employee may receive such other additional compensation as may be
determined from time to time by the Board including bonuses and other long term
compensation plans.  Except to the extent any established performance targets
are satisfied, nothing in this subparagraph 4.4 shall be deemed or construed to
require the Board to award any bonus or additional compensation.

 

11

--------------------------------------------------------------------------------


 

ARTICLE V

 

BENEFITS

 

5.1           During the term hereof, the Company shall provide Employee with
the following benefits, as such benefits may change from time to time (the
“Benefits”): (i) group health care and insurance benefits as generally made
available to the Company’s senior management; and (ii) such other benefits
(including insurance related benefits, holiday, sick leave, personal days, etc.)
obtained by the Company or made generally available to the Company’s senior
management;

 

5.2           The Employee shall receive an allowance of $75,000 for
reimbursement of temporary living and relocation expenses. Any unused balance of
this allowance as of December 31, 2006 will be paid as a cash award to Employee
no later than January 31, 2007 provided that Employee continues to be employed
with the Company as of that date.

 

5.3           In addition, the Company shall reimburse Employee, upon
presentation of the Company’s standard expense report accompanied by appropriate
vouchers and other suitable documentation, incurred by Employee on behalf of the
Company, provided such expenditure is consistent with Company policy.

 

5.4           In the event the Company wishes to obtain Key Man life insurance
on the life of Employee, Employee agrees to cooperate with the Company in
completing any applications necessary to obtain such insurance and promptly
submit to such physical examinations and furnish such information as any
proposed insurance carrier may request.

 

5.5           For the term of this Agreement, Employee shall be entitled to paid
vacation at the rate of (4) weeks per annum.

 

12

--------------------------------------------------------------------------------


 

ARTICLE VI

 

NON-DISCLOSURE

 

6.1           The Employee shall not, at any time during or after the
termination of his employment hereunder, except when acting on behalf of and
with the authorization of the Company, or when required by law or legal process,
or where appropriate in response to regulatory authorities, make use of or
disclose to any person, corporation, or other entity, for any purpose
whatsoever, any trade secret or other confidential information concerning the
Company’s business, finances, marketing, computerized payroll, accounting and
information business, personnel and/or employee leasing business of the Company
and its subsidiaries, including information relating to any customer of the
Company, or any other nonpublic business information of the Company and/or its
subsidiaries learned as a consequence of Employee’s employment with the Company,
except for information available publicly or from other non-confidential sources
(collectively referred to as the “Proprietary Information”).  The Employee
acknowledges that Proprietary Information, as they may exist from time to time,
are valuable and unique assets of the Company, and that disclosure of any such
information would cause substantial injury to the Company.  Proprietary
Information shall cease to be Proprietary Information, as applicable, at such
time as such information becomes public other than through disclosure, directly
or indirectly, by Employee in violation of this Agreement.

 

6.2           If Employee is requested or required (by oral questions,
interrogatories, requests for information or document subpoenas, civil
investigative demands, or similar process) to disclose any Proprietary
Information, Employee shall, unless prohibited by law, promptly notify the
Company of such request(s) so that the Company may seek an appropriate
protective order.

 

13

--------------------------------------------------------------------------------


 

ARTICLE VII

 

RESTRICTIVE COVENANT

 

7.1           In the event of the termination of Employee’s employment with the
Company at any time, Employee agrees that he will not, for a period of one
(1) year following such termination, directly or indirectly, enter into or
become associated with or engage in any other business (whether as a partner,
officer, director, shareholder, employee, consultant, or otherwise), which
business is primarily involved in the manufacture, development and/or
distribution of computers and/or document imaging systems, or digital image
authentication or is otherwise engaged in the same or similar business as the
Company in direct competition with the Company, or which the Company was in the
process of developing during the term of Employee’s employment with the Company
and such development is based on actual or demonstrative anticipated research. 
Notwithstanding the foregoing, (x) the ownership by Employee of less than five
percent of the shares of any publicly held corporation shall not violate the
provisions of this Article VII, and (y) the Employee shall not be required to
comply with any provision of this Article VII following termination of this
Agreement if the amounts required to be paid under Article IX are not timely
paid.

 

7.2           In furtherance of the foregoing, Employee shall not during the
aforesaid period of non-competition, directly or indirectly, in connection with
any business primarily involved in the manufacture, development and/or
distribution of computers and/or document imaging systems, or digital image
authentication services, or any business similar to the business in which the
Company was engaged, or in the process of developing during Employee’s tenure
with the Company and such development is based on actual or demonstrative
anticipated research, solicit any customer or employee of the Company who was a
customer or employee of the Company within one year of the Termination Date.

 

14

--------------------------------------------------------------------------------


 

7.3           Except as otherwise may be agreed by the Company in writing, in
consideration of the employment of Employee by the Company, and free of any
additional obligations of the Company to make additional payment to Employee,
Employee agrees to irrevocably assign to the Company any and all inventions,
software, manuscripts, documentation, improvements or other intellectual
property whether or not protectable by any state or federal laws relating to the
protection of intellectual property, relating to the present or future business
of the Company that are developed by Employee during the term of his/her
employment with the Company, either alone or jointly with others, and whether or
not developed during normal business hours or arising within the scope of
his/her duties of employment.  Employee agrees that all such inventions,
software, manuscripts, documentation, improvement or other intellectual property
shall be and remain the sole and exclusive property of the Company and shall be
deemed the product of work for hire.  Employee hereby agrees to execute such
assignments and other documents as the Company may consider appropriate to vest
all right, title and interest therein to the Company and hereby appoints the
Company Employee’s attorney-in-fact with full powers to execute such document
itself in the event employee fails or is unable to provide the Company with such
signed documents.  Notwithstanding the foregoing, this provision does not apply
to an invention for which no equipment, supplies, facility, or trade secret
information of the Company was used and which was developed entirely on
Employee’s own time, unless (a) the invention relates (i) to the business of the
Company, or (ii) to the Company’s actual or demonstrably anticipated research or
development, or (b) the invention results from any work performed by Employee
for the Company.

 

15

--------------------------------------------------------------------------------


 

7.4           If any court shall hold that the duration of non-competition or
any other restriction contained in this Article VII is unenforceable, it is our
intention that same shall not thereby be terminated but shall be deemed amended
to delete therefrom such provision or portion adjudicated to be invalid or
unenforceable or, in the alternative, such judicially substituted term may be
substituted therefor.

 

ARTICLE VIII

 

TERM

 

8.1           This Agreement shall be effective upon execution by both parties
hereto and the employment term (the “Term”) shall commence on February 15, 2006
(the “Commencement Date”).  The Term shall continue until this Agreement is
terminated by either the Company or Employee in accordance with the terms and
conditions set forth in Article IX.

 

8.2           Upon termination the Employee’s employment with the Company, the
Company shall pay Employee, in addition to any other payments due hereunder, the
amounts due under Article IX.  The termination of this Agreement shall not
relieve the Company of its post- employment obligations to the Employee as
expressly set forth herein and the covenants set forth in Articles VI and VII
and in Section 9.6 shall survive any termination or expiration of this
Agreement.

 

ARTICLE IX

 

TERMINATION

 

9.1           The Company may terminate this Agreement by giving a Notice of
Termination to the Employee in accordance with this Agreement:

 

a.             for Disability;

 

16

--------------------------------------------------------------------------------


 

b.             for Cause

 

c.             without Cause.

 

9.2           Employee may terminate this Agreement at any time by giving a
Notice of Termination to the Company at least sixty (60) days prior to the date
on which such termination is to be effective, in accordance with this Agreement,
or for Good Reason in accordance with Sections 1.6 and 1.9.

 

9.3           If the Employee’s employment with the Company shall be terminated,
the Company shall pay and/or provide to the Employee the following compensation
and benefits:

 

a.             if the Employee was terminated by the Company for Cause, or the
Employee terminates without Good Reason, the Accrued Compensation; or

 

b.             if the Employee was terminated by the Company for Disability, the
Accrued Compensation, the Severance Payment and the Continuation Benefits; or

 

c.             if termination was due to the Employee’s death, the Accrued
Compensation; or

 

d.             if the Employee was terminated by the Company without Cause or
the Employee terminates this Agreement for Good Reason, (i) the Accrued
Compensation; (ii) the Severance Payment; and (iii) the Continuation Benefits. 
For purposes of clarity, Employee and Company agree that the occurrence of a
Change in Control shall not affect the amounts and benefits payable to Employee
pursuant to this Section 9.3(d).

 

17

--------------------------------------------------------------------------------


 

9.4           The amounts payable under this Section 9.3, shall be paid as
follows:

 

a.             Accrued Compensation shall be paid within ten business days of
the Termination Date (or earlier, if required by applicable law).

 

b.             If the Continuation Benefits are paid in cash, the aggregate
amount of the Continuation Benefits shall be made on the first day of each month
during the Continuation Period (or earlier, if required by applicable law).

 

c.             The Severance Payments shall be paid in equal monthly
installments over the period during which the Severance Payments are made,
commencing one month after the Termination Date (or earlier, if required by
applicable law) on the Company’s regular pay dates;

 

9.5           The Employee shall not be required to mitigate the amount of any
payment, including the value of any Continuation Benefit, provided for in this
Agreement by seeking other employment or otherwise and no such payment shall be
offset or reduced by the amount of any compensation or benefits provided to the
Employee in any subsequent employment except as provided in Section 1.4.

 

9.6           For a period of three years following the termination of this
Agreement, Employee agrees that he will not make any negative or derogatory
statements in verbal, written, electronic or any other form about the Company,
including, but not limited to, a negative or derogatory statement made in, or in
connection with, any article or book, on a website, in a chat room or via the
internet except where such statement is required by law or regulation.  During
such three year period, none of the executive officers and directors shall make
any negative or derogatory statements in verbal, written, electronic or any
other form about the Employee, including, but not

 

18

--------------------------------------------------------------------------------


 

limited to, a negative or derogatory statement made in, or in connection with,
any article or book, on a website, in a chat room or via the internet except
where such statement is required by law or regulation.

 

ARTICLE X

 

TERMINATION OF PRIOR AGREEMENTS

 

10.1         This Agreement, and the stock option, bonus plan and benefit plans,
sets forth the entire agreement between the parties and supersedes all prior
agreements, letters and understandings between the parties, whether oral or
written prior to the effective date of this Agreement.

 

ARTICLE XI

 

STOCK OPTIONS

 

11.1         As an inducement to Employee to enter into this Agreement the
Company hereby grants, as of the date of this Agreement, to Employee options to
purchase shares of the Company’s Common Stock, $.001 par value, as follows:

 

Subject to the terms and conditions of the Company’s 2000 Employees’ Stock
Option Plan (the “Plan”), and the terms and conditions set forth in the Stock
Option Agreement which are incorporated herein by reference, the Employee is
hereby granted options to purchase 300,000 shares of the Company’s Common Stock,
of which options to purchase 100,000 shares shall vest on the first anniversary
of the Commencement Date and the balance of 200,000 options shall vest in equal
monthly installments over the next twenty-four (24) months following the first
anniversary of the Commencement Date, as long as Employee continues to be an
employee of the Company but subject to Section 11.2 hereto (the “Options”).  The
exercise price of the Options

 

19

--------------------------------------------------------------------------------


 

shall be equal to $4.50 and shall contain such other terms and conditions as set
forth in the stock option agreement. The foregoing Options shall be qualified as
incentive stock options to the maximum extent allowed by law. The Options
provided for herein are not transferable by Employee and shall be exercised only
by Employee, or by his legal representative or executor, as provided in the
Plan.  Such Options shall terminate as provided in the Plan, except as otherwise
modified by this Agreement.  Subsequently, commencing at the end of the
Company’s 2007 fiscal year (period ending June 30, 2007), Employee shall be
eligible for annual options grants in accordance with Company practice in the
sole discretion of the Compensation Committee of the Board.

 

11.2         In the event of a termination of Employee’s employment with the
Company pursuant to Section 9.1(c) or by the Employee for Good Reason,
notwithstanding anything herein or in any stock option agreement to the
contrary, (a) the Employee’s right to purchase shares of Common Stock of the
Company pursuant to any stock option or stock option plan shall immediately
fully vest and become exercisable, (b) the exercise period in which Employee may
exercise his options to purchase Company common stock shall be extended to the
duration of their original term, as if Employee remained an employee of the
Company, and the terms of such options shall be deemed amended to take into
account the foregoing provisions.  For purposes of clarity, Employee and Company
agree that the occurrence of a Change in Control shall not affect the provisions
of this Section 11.2.

 

11.3         In the event of a termination of Employee’s employment with the
Company pursuant to Section 9.1(b), options granted and not exercised as of the
Termination Date shall terminate immediately and be null and void.  In the event
of a termination of Employee’s

 

20

--------------------------------------------------------------------------------


 

employment with the Company due to the Employee’s death, or Disability, the
Employee’s (or his estate’s or legal representative’s) right to purchase shares
of Common Stock of the Company pursuant to any stock option or stock option plan
to the extent vested as of the Termination Date shall remain exercisable for a
period of twelve (12) months following the Termination Date, but in no event
after the expiration of the exercise period. In the event of a termination of
Employee’s employment with the Company by the Employee other than for Good
Reason, the Employee’s right to purchase shares of Common Stock of the Company
pursuant to any stock option or stock option plan to the extent vested as of the
Termination Date shall remain exercisable for a period of three months following
the Termination Date, but in no event after the expiration of the exercise
period.

 

ARTICLE XII

 

ARBITRATION AND INDEMNIFICATION

 

12.1         Any dispute arising out of the interpretation, application, and/or
performance of this Agreement with the sole exception of any claim, breach, or
violation arising under Articles VI or VII hereof shall be settled through final
and binding arbitration before a single arbitrator in the State of New York in
accordance with the Rules of the American Arbitration Association.  The
arbitrator shall be selected by the American Arbitration Association and shall
be an attorney-at-law experienced in the field of corporate law.  Any judgment
upon any arbitration award may be entered in any court, federal or state, having
competent jurisdiction of the parties.

 

12.2         The Company hereby agrees to indemnify, defend, and hold harmless
the Employee for any and all claims arising from or related to his employment by
the Company at any time asserted, at any place asserted, to the fullest extent
permitted by law.  The Company

 

21

--------------------------------------------------------------------------------


 

shall maintain such insurance as is necessary and reasonable (with minimum
coverage of not less than $5,000,000) to protect the Employee from any and all
claims arising from or in connection with his employment by the Company during
the term of Employee’s employment with the Company and for a period of six
(6) years after the date of termination of employment for any reason. The
provisions of this Section are in addition to and not in lieu of any
indemnification, defense or other benefit to which Employee may be entitled by
statute, regulation, common law or otherwise.

 

ARTICLE XIII

 

SEVERABILITY

 

If any provision of this Agreement shall be held invalid and unenforceable, the
remainder of this Agreement shall remain in full force and effect.  If any
provision is held invalid or unenforceable with respect to particular
circumstances, it shall remain in full force and effect in all other
circumstances.

 

ARTICLE XIV

 

NOTICE

 

For the purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when (a) personally delivered or (b) sent by (i) a nationally
recognized overnight courier service or (ii) certified mail, return receipt
requested, postage prepaid and in each case addressed to the respective
addresses as set forth below or to any such other address as the party to
receive the notice shall advise by due notice given in accordance with this
paragraph. All notices and communications shall be deemed to have been received
on (A) if delivered by personal service,

 

22

--------------------------------------------------------------------------------


 

the date of delivery thereof; (B) if delivered by a nationally recognized
overnight courier service, on the first business day following deposit with such
courier service; or (C) on the third business day after the mailing thereof via
certified mail.  Notwithstanding the foregoing, any notice of change of address
shall be effective only upon receipt.

 

The current addresses of the parties are as follows:

 

IF TO THE COMPANY:

Authentidate Holding Corp.

 

Three Connell Drive, 5th Floor

 

Berkeley Heights, NJ 07922

 

 

WITH A COPY TO:

Victor J. DiGioia

 

Goldstein & DiGioia, LLP

 

45 Broadway

 

New York, NY 10006

 

 

IF TO THE EMPLOYEE:

William A. Marshall

 

ARTICLE XV

 

BENEFIT

 

This Agreement shall inure to, and shall be binding upon, the parties hereto,
the successors and assigns of the Company, and the heirs and personal
representatives of the Employee.

 

ARTICLE XVI

 

WAIVER

 

The waiver by either party of any breach or violation of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of construction and validity.

 

23

--------------------------------------------------------------------------------


 

ARTICLE XVII

 

GOVERNING LAW

 

This Agreement has been negotiated and executed in the State of New York.  The
law of the State of New York shall govern the construction and validity of this
Agreement.

 

ARTICLE XVIII

 

JURISDICTION

 

Any or all actions or proceedings which may be brought by the Company or
Employee under this Agreement shall be brought in courts having a situs within
the State of New York, and Employee and the Company each hereby consent to the
jurisdiction of any local, state, or federal court located within the State of
New York.

 

ARTICLE XIX

 

ENTIRE AGREEMENT

 

This Agreement contains the entire agreement between the parties hereto.  No
change, addition, or amendment shall be made hereto, except by written agreement
signed by the parties hereto.

 

 

Signature page to Employment Agreement follows.

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
and affixed their hands and seals the day and year first above written.

 

 

Authentidate Holding Corp.

 

 

 

 

 

By:

 

 

 

Surendra B. Pai,

 

Chief Executive Officer

 

 

 

Employee

 

 

 

 

 

 

 

 

William A. Marshall

 

Employee

 

25

--------------------------------------------------------------------------------